It appears to me that Section 4098, R. G. S., 6029 C. G. L., applies only to corporations which have violated Section 4095 R. G. S., 6026 C. G. L., and to suits or actions based upon contracts or obligations resulting from its transactions in disregard of that section. I do not construe Section 4098, R. G. S., 6029 C. G. L., to close the doors of the courts of this State to a foreign corporation which has violated no law of this State and which has a valid demand otherwise enforceable in this State. Nor do I construe the section to mean that a foreign corporation which has neither acquired nor held property in this State and which has transacted no business in this State must pay the fees incident to filing its charter or articles of incorporation in the office of the Secretary of *Page 486 
State before it can maintain in the courts of this State its legal rights acquired elsewhere.
I think the allegations of the seventeenth paragraph of the answer fails to allege sufficient facts to show that the complainant in the court below acquired the note and mortgage constituting the basis of the suit in violation of Section 4095, R. G. S., 6026 C. G. L., and that, therefore, the allegations of that paragraph of the answer constitute no defense to the suit and was properly stricken.
In regard to other questions presented, I concur in the opinion prepared by Mr. Justice DAVIS.